DETAILED ACTION
This action is responsive to the communications filed on 12/2/2021.
Currently, claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US 2015/0071153: hereinafter “Hong”).

With regards to claims 1 and 8, Hong teaches a signal demultiplexer apparatus and a signal demultiplexing method (see figs. 19-31:  where the method steps are implemented as functions of the cited hardware), comprising: 
	a core layer BICM decoder (see figs. 19-31: various aspects of the BICM decoders within a receiver are addressed in the cited figures 19-31; BICM decoding is stated throughout the Hong reference as well as the cited figures.  Furthermore, the examiner notes that the base layer (i.e. the claimed “core layer” and enhancement layer (within the same transmitted frame/signal) are replete within Hong (for example figs. 24 and 25 are stated to be a “BICM decoder” [0054-0055]; figure 19 which is the generalized structure of the receiver applicable to all embodiment also requires BICM decoder/decoding (element 138300)).   Furthermore, figure 31 specifically addressing (at the transmitter) the using the MIMO/MISO symbol constellation where the MSB(s) is defined by the base layer and the LSB(s) is/are defined by the enhancement layer.  Lastly in view of the context above, BICM decoder (e.g. fig. 25 in the context of fig. 31) is shown to include a MISO decoder (e.g. 185110) as well as a MIMO decoder (e.g. 185210) and at least [0140+0467] that ‘the receiver may decode both base/core layer as well as the enhancement layer using MISO/MIMO decoding’ (as well as constellation demappers [0467]).  So the elements of the BICM decoder that decode the base/core layer (of figs. 19, 24, and/or 25) is/are mapped to the claimed “core layer BICM decoder’) configured to restore core layer data (previously addressed and/or readily apparent) included in a broadcast signal frame (see figs. 1-3, 34c, and/or 82-83 which addressed the broadcast signal frame), the broadcast signal frame (previously addressed) including a bootstrap and a preamble (figs. 1-3, 19-31, 34c, and 82-83; where the broadcast signal frame includes both a preamble (shown at least graphically) as well as bootstrap portion (e.g. see [0152] and [0231]); 
	an enhanced layer symbol extractor (figs. 1-3, 19-31, 34c, and 82-83: the claimed ‘enhanced layer symbol extractor’ is mapped to at least the MISO/MIMO decoder of figure 24/25 which separates the MISO/MIMO combined base and enhancement layers performed by the MISO/MIMO encoder of figure 31; also see [0140+0467]) configured to extract enhanced layer symbols (previously addressed or readily apparent) by performing cancellation corresponding to the core layer data (figs. 1-3, 19-31, 34c, and 82-83: the separation of the MISO/MIMO combined base and enhancement layers (via the previously addressed MISO/MIMO decoder) as as “to acquire the separated data” [0467] is mapped to the instant limitation.  Furthermore, the examiner notes that the separated data of base and enhancement layers are symbols as evident by the later symbol/constellation demappers of figure 24/25); and 
	an enhanced layer BICM decoder (figs. 1-3, 19-31, 34c, and 82-83: at least the elements of figure 24 or 25 (which are BICM decoders) that process the separated enhancement layer data/symbols (after MIMO/MISO decoding) is/are mapped to this limitation) configured to restore enhanced layer data corresponding to the enhanced layer symbols (previously addressed and/or readily apparent), 
	wherein the preamble includes L1-Basic and L1-Detail (see figs. 1-3, 19-31, 34c, and 82-83; as well as at least figure 8 (with regards to the bootstrap generation S100602).  Where the preamble of at least figure 2 (e.g. P1 and L1 and/or L2) and/or figure 4 (e.g. P1 and P2 [0501+0502]) is mapped to the instant limitations.  Where the ‘bootstrap’ is stated to be within the common PLP (a.k.a. L2) portion of the preamble [0152].  The bootstrap further including BICM encoding at the transmitter (which includes the generation of at least one ‘symbol’)), and the bootstrap includes a symbol (previously addressed) and the bootstrap includes a symbol representing a structure of the preamble (figs. 1-3, 19-31, 34c, and 82-83: where at least [0152] addresses that “the common PLP [a.k.a. L2] may further include start information such as bootstrap and meta data for service guide such as ESG or SD&S”, where the ESG and SD&S are structures/elements within the preamble (at least L2 portion of the preamble as shown graphically by figure 2).  The remaining limitations were previously addressed or are readily apparent).

Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable (with regards to 35 U.S.C. 102 and 35 U.S.C. 103) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Kim et al. (US 2011/0194653) which discloses (with emphasis added):
	[0005] A broadcasting system, providing diverse video qualities, transmits scalable video coded image information so as to be compatible with reception apparatuses having various performances. A scalable video coding (SVC) is classifying information into a plurality of layers according to the significance of image information and transmitting the same. When a transmitter performs layered transmission to effectively transmit image information using the SVC technique, a receiver reproduces the layers according to desired image quality or device performance.
	[0006] A layer modulation technique, a typical technique among layered transmission techniques, modulates video information by layer and transmits the same. When a transmitter layer-modulates a base layer and an enhancement layer and transmits the same, a receiver receives the layer-modulated information, cancels interference of a lower [i.e. base] layer by using an output from a demodulator, and acquires information regarding each layer. 
	The merits of Baek et al. (US 2015/0304070) and Baek et al. (US 2016/0197759) are also noted by the Examiner.
	Additional references are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        8/27/2022